MEMORANDUM
GORDON, J.
As I understand the petition, plaintiff claims that payment of the amount earned by him at the reduced salary *168of $4,500 per annum was refused and withheld because he refused on December 11,1935, “to sign a document signifying his acceptance of said reclassification and reduction and was advised that his salary checks would not be delivered to him until he had signed such document” (Par. 3, 5th line, page 3 of petition).
It would seem from the stipulation filed today that plaintiff’s pay checks for amount earned or due him at the reduced salary are withheld because he did not sign the oath of office required by law and which oath he still refuses to sign. In other words, the document he was requested to sign, which in his pleadings he terms “a document signifying his acceptance of said reclassification and reduction,” is merely the oath required by law to the effect that he will support and defend the Constitution and faithfully discharge the duties of his office.
The motion to dismiss the bill of complaint will be granted.